The plaintiffs petition for certification for appeal from the Appellate Court, 38 Conn. App. 420 (AC 13185), is granted, limited to the following issues:
“1. Absent bad faith, does a violation of the Common Interest Ownership Act, per se, allow a unilateral rescission of a contract for the purchase of a unit in a common interest community?
“2. Is rescission in bad faith if a contract purchaser of a unit in a common interest community unilaterally refuses to perform the contract based on violations by the seller of the Common Interest Ownership Act that are not related to or have a nexus to the breach and the contract purchaser has received no benefit?”